Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.169 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

ERIC ESSHAKI, as candidate Case No. 2:20-CV-10831-TGB-EAS
for US Congress and in his
Individual capacity,
Plaintiff, Hon. TERRENCE G. BERG
VS. Ma. ELIZABETH A. STAFFORD

GRETCHEN WHITMER, Governor of
Michigan, JOCELYN BENSON, Secretary
of State of Michigan, and JONATHAN
BRATER, Director of the Michigan
Bureau of Elections, in their official

Capacities,

Defendants.

EMERGENCY MOTION TO INTERVENE WITH SUPPORTING BRIEF

Pursuant to Fed. R. Civ. P. 24(b)(1)(B), Matt Savich (“Savich’),
through his undersigned counsel, hereby moves this Court for an order
allowing him to immediately intervene in the above-captioned case. In

support of this motion, Savich, through counsel, states:
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.170 Page 2 of 8

In accordance with E.D. Mich. L.R. 7.1(a), the undersigned attorney
or Savich himself has contacted the attorneys of record for Plaintiff and
Defendants to ascertain whether this motion will be opposed. The attorney
for the Defendant would not agree to the relief sought by Savich. The

attorney for the Plaintiff concurred in the relief sought by Savich.
MOVANT’S INTEREST

1. Savich seeks nomination to the 47" District Court Judge incumbent
position. Per MCL168.544f, Savich is required to gather 400 petition
Signatures, of qualified and registered voters, in order to be listed on the
August 4, 2020 primary election ballot for the 47" District Court Judgeship

position.

2. On January 10, 2020, Savich filed his “Statement of Organization’ with
the State of Michigan. To date Savich has collected roughly 200 petition

signatures.

3. The present filing deadline for Savich to submit his signed petitions with
the Michigan Department of State, Bureau of Elections, located at the
Richard H. Austin Building, 1st Floor, 430 West Allegan Street, Lansing, MI

48918 is April 21 at 4:00 p.m.
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.171 Page 3 of 8

4. Savich is a licensed attorney and active member in good standing with
the State Bar of Michigan. Savich has been active and in good standing

since 1994.

5. Savich is a registered and qualified voter in Farmington Hills, Oakland

County, Michigan.
6. Savich has been domiciled in Farmington Hills for 25 plus years.

7. Savich was born in Rockville Centre, NY (USA) on September 15, 1961,

making him 58 years old.

8. Therefore, Savich is qualified to seek nomination to the office of judge of
the 47" District Court under MCL 168.41 1, the Michigan Constitution of

1963, and rules of the Michigan Supreme Court.

9. Due to the COVID-19 shutdown, Savich has been stymied in gathering

the requisite signatures by the present permitted methods under MCL

168.133.
10. Savich has a strong interest in the outcome of this case.

11. This is a significant case because the outcome effects and has broad
legal and policy implications on all voters in Michigan and many candidates

seeking to get on the August 4, 2020 primary ballot.
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.172 Page 4of8

12. This lawsuit seeks the remedy of, inter alia, extending the filing
deadline, accepting alternative way to collect signatures, or decreasing the

number of requisite signatures.

13. It is understood that on April 10, 2020, this Honorable Court granted
Attorney Finlay’s Motion to Intervene with a Brief in Support which provides
relevant information about viable solutions to the COVID-19 dilemma for
obtaining the required nominating petition signatures. For example: A
detailed discussion about the Arizona E-QUAL collection of online
signatures and similar actions by other states that permit collection of

online signatures for nominating petitions from voters.

14. Attorney Savich shares a common question of law and fact with Plaintiff
in the Original Complaint filed by Eric Esshaki. Savich also shares the

same factual and legal issues raised by Esshaki’s Motion for a Temporary
Restraining Order and or a Preliminary injunction. In addition, Savich

shares the same issues raised in the brief provided by Attorney Finlay.

WHEREFORE, Savich asks this Honorable Court to grant his Motion
to Intervene accepting his proposed Intervening Complaint and permit him

to adopt the factual and legal position that both Esshaki and Finlay are
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.173 Page 5of8

making. See FRCP 24(b)(1)(B). Attached is a copy of Savich’s Proposed

Intervening Complaint.

Respectfully submitted,
Michael S. Cafferty & Associates, P.C.

By: /s/ Michael S. Cafferty
Michael S. Cafferty (P36613)
Attorney for Plaintiff

333 W. Fort St., Suite 1400
Detroit, Michigan 48226
(313) 964-3070
mcaffe@aol.com

April 14, 2020

BRIEF IN SUPPORT OF MOTION TO INTERVENE

Statement of question presented

Whether Savich should be allowed to intervene in this action under Fed. R.
Civ. P. 24(b)(1)(B) where his claim against the Defendants shares common

questions of law and fact with the Plaintiff.
Controlling Authority

Fed. R. Civ. P. 24(b)(1)(B)
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.174 Page 6of8

Statement of Facts and Argument

Savich’s proposed intervening complaint is attached as Exhibit 1. As
the court can see from that document, Savich is in the same position as
Plaintiff Esshaki. Savich was in the process of gathering the requisite 400
petition signatures when the COVID-19 pandemic occurred, resulting in the
Governor's Emergency Orders, which, brough Savich signature gathering
efforts to a premature and complete halt. In fact, continuing to gather
Signatures on Savich’s nominating petitions could subject Savich or his

canvassers to potential criminal liability.

Savich joins in the Plaintiff's request for relief to protect his most
precious constitutional rights, namely his right to run for elected office. The
actions of the Defendants in refusing to extend the deadline for nominating
petitions in light of the pandemic and the Governor's “Stay at Home” orders
are unconstitutional, as applied to Savich. Savich relies on the briefs

already submitted to the Court by the Plaintiff and the other intervening

party.

Given that the claim of Savich is identical to that of the Plaintiff, he

should be allowed to intervene per Fed. R. Civ. P. 24(b)(1)(B) and benefit
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.175 Page 7 of 8

from any rulings by this Court in the pending Motion filed by Plaintiff, in

which Savich wished to join.

Conclusion/Relief Requested

Savich should be permitted to intervene in this action per Fed. R. Civ.
P. 24(b)(1)(B) and obtain the same relief as the Court sees fit to grant the
Plaintiff in the case in chief, including a reasonable extension of the filing
deadline for his nominating petitions. Ata minimum, there should be a
tolling of the deadline that is at least equal to the time that the “Stay at

Home?” orders are in effect.

Respectfully submitted,

Michael S. Cafferty & Associates, P.C.

By: /S/ Michael S. Cafferty
Michael S. Cafferty (P36613)
Attorney for Plaintiff

333 W. Fort St., Suite 1400
Detroit, Michigan 48226
(313) 964-3070
mceaffe@aol.com

April 14, 2020
Case 2:20-cv-10831-TGB-EAS ECF No. 11 filed 04/14/20 PagelD.176 Page 8 of 8

CERTIFICATE OF SERVICE
| hereby certify that on April 14, 2020. | electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will

send notification of such filing to all ECF participants.
Michael S. Cafferty

/s/ Michael S. Cafferty
